DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, and 10-13) in the reply filed on 05/17/2022 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "the first pressure." There is insufficient antecedent basis for this limitation in the claims and therefore this limitation renders the claims indefinite.
Claims 2-9 and 11-13 are indefinite due to their dependence on indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2002/0086541) in view of Mercaldi (US 5, 976 990).
Regarding claim 1, Fu discloses a method of forming a silicon nitride passivation film on a nitride semiconductor layer, comprising steps of: 5introducing a substrate including the nitride semiconductor layer into a reaction furnace ([0014]); replacing an atmosphere in the reaction furnace from air to an ammonia (NH3) atmosphere or to a hydrogen (H2) atmosphere ([0015]); raising a temperature in the reaction furnace to a first 10temperature ([0017]); maintaining both the temperature in the reaction furnace at the first temperature and the atmosphere in the reaction furnace at the NH3 atmosphere or the H2 atmosphere ([0017]);; and forming the silicon nitride passivation film by supplying dichlorosilane (SiH2Cl2) into the reaction furnace ([0021]).
Fu does not disclose that the first temperature is maintained for some time (Fig.2) and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature (Fig.2; column 4, lines 20-25) and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace (column 4, lines 20-25).
	Mercaldi however discloses that the first temperature is maintained for three minutes or more and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace.
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Fu with Mercaldi to maintain the first temperature is maintained for some time and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace for the purpose of forming a silicon nitride film with the desired characteristics (column 1, lines 59-61).
	Fu in view of Mercaldi does not explicitly disclose that the time of maintaining the first temperature is three minutes or more.
	Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time of maintaining the first temperature to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
Regarding claim 2, Mercaldi discloses wherein the step of maintaining both the temperature and the atmosphere also maintains the pressure in the reaction furnace at a second pressure greater than the first pressure (Fig.2).  
Regarding claim 253, Fu in view of Mercaldi discloses wherein the second pressure is 300 Pa or more (column 4 lines 10-20).
	Regarding claim 4, Fu in view of Mercaldi does not explicitly disclose wherein the second temperature is 700 °C or more and the first temperature is at least 20 °C higher than the second temperature.
	Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the temperature to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
	Regarding claim 5, Mercaldi does not explicitly disclose wherein the first temperature is 750 °C or more and 900 °C or less.
	Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the temperature to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
	Regarding claim 6, Mercaldi discloses wherein the step of lowering the temperature reduces the pressure in the reaction furnace to the first pressure (Fig.2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Mercaldi as applied to claim 1 above, and further in view of Yamamura (US 2021/0104395).
Regarding claim 7, Fu in view of Mercaldi discloses a method of manufacturing a semiconductor device using a nitride semiconductor as a main constituent material, comprising steps of: forming a silicon nitride passivation film using the method according to claim 1 ([0020]).
Fu in view of Mercaldi does not disclose forming a semiconductor stacking structure including a nitride semiconductor layer on the substrate on the semiconductor 20stacking structure forming an opening in the silicon nitride passivation film; and forming an electrode on the semiconductor stacking structure through the opening.
Yamamura however discloses forming a semiconductor stacking structure including a nitride semiconductor layer (Fig.3B, numeral 10) on the substrate on the semiconductor 20stacking structure forming an opening (Fig.4B, numeral 10a) in the silicon nitride passivation film; and forming an electrode (Fig.1, numeral 23) on the semiconductor stacking structure through the opening ([0044]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Fu with Yamamura to form a semiconductor stacking structure including a nitride semiconductor layer on the substrate on the semiconductor 20stacking structure forming an opening in the silicon nitride passivation film; and forming an electrode on the semiconductor stacking structure through the opening for the purpose of fabrication a high electron mobility transistor (Yamamura, Abstract).
Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2002/0086541) in view of Mercaldi (US 5, 976 990) and Horikiri (US 2020/0388546).
Regarding claim 10, Fu discloses a method of forming a silicon nitride passivation film on a nitride semiconductor layer, comprising steps of: 5introducing a substrate including the nitride semiconductor layer into a reaction furnace ([0014]); replacing an atmosphere in the reaction furnace from air atmosphere ([0015]); raising a temperature in the reaction furnace to a first 10temperature ([0017]); maintaining both the temperature in the reaction furnace at the first temperature and the atmosphere in the reaction furnace at atmosphere ([0017]);; and forming the silicon nitride passivation film by supplying dichlorosilane (SiH2Cl2) into the reaction furnace ([0021]).
Fu does not disclose (1) that the first temperature is maintained for some time (Fig.2) and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature (Fig.2; column 4, lines 20-25) and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace (column 4, lines 20-25): that the atmosphere is replaced a hydrogen (H2) atmosphere.
	Regarding element (1), Mercaldi however discloses that the first temperature is maintained for three minutes or more and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace.
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Fu with Mercaldi to maintain the first temperature is maintained for some time and lowering the temperature in the reaction furnace to a second 15temperature lower than the first temperature and the silicon nitride passivation film is formed under the first pressure of 100 Pa or less in the reaction furnace for the purpose of forming a silicon nitride film with the desired characteristics (column 1, lines 59-61).
	Fu in view of Mercaldi does not explicitly disclose that the time of maintaining the first temperature is three minutes or more.
	Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time of maintaining the first temperature to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
	Regarding element (2), Horikiri however discloses that the atmosphere is replaced a hydrogen (H2) atmosphere ([0119]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Fu with Horikiri to replace the atmosphere is replaced a hydrogen (H2) atmosphere for the purpose of fabrication nitride semiconductor laminate (Horikiri, Abstract).
Regarding claim 11, Fu in view of Mercaldi and Horikiri does not disclose wherein the step of maintaining the temperature 5also maintains a partial pressure of H2 in the reaction furnace at 0.5% or more.
Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the temperature and5and a partial pressure to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
Regarding claim 12 251212, Fu in view of Mercaldi discloses wherein the second pressure is 300 Pa or more (column 4 lines 10-20).
	Regarding claim 13, Fu in view of Mercaldi and Horikiri does not explicitly disclose wherein the step of maintaining the temperature maintains the temperature in the reaction furnace at the first temperature 15for two minutes or more.
	Mercaldi however discloses that the process parameters of deposition can be changes to develop the optimum film for a given use (column 4, lines 37-40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the temperature to be in the claimed range for the purpose of fabricating optimum film (Mercaldi, column 4, lines 37-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891